NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted August 26, 2020*
                               Decided August 28, 2020

                                         Before

                      MICHAEL S. KANNE, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      AMY C. BARRETT, Circuit Judge


No. 20-1579

SABINA BURTON,                                    Appeal from the United States District
     Plaintiff-Appellant,                         Court for the Western District of
                                                  Wisconsin.
      v.
                                                  No. 14-cv-274-jdp
BOARD OF REGENTS OF THE
UNIVERSITY OF WISCONSIN                           James D. Peterson,
SYSTEM, et al.,                                   Chief Judge.
     Defendants-Appellees.
                                       ORDER

       Sabina Burton, formerly a tenured professor at the University of Wisconsin-
Platteville, appeals the denial of her second post-judgment motion seeking to set aside
the dismissal of her employment-discrimination suit against the school’s Board of
Regents and three individual defendants. See Title VII of the Civil Rights Act of 1964,


      * We have agreed to decide this appeal without oral argument because the briefs
and the record adequately present the facts and legal arguments, and oral argument
would not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-1579                                                                        Page 2

42 U.S.C. § 2000e-3(a); Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681
et seq. The district court denied the motion as duplicative of an earlier motion it had
denied and, in any case, inapplicable. We affirm.

        This is the second time that Burton has asked us to review the proceedings of her
suit. In a prior appeal, we upheld the entry of summary judgment for the Board on both
the Title VII and Title IX claims. See Burton v. Bd. of Regents of the Univ. of Wis. Sys.,
851 F.3d 690, 696–97 (7th Cir. 2017).

       Nearly two and a half years later, Burton moved to set aside the judgment on
grounds that the defendants, during discovery, had withheld documents that
supported her theory of retaliation. The district court construed her motion under
Federal Rule of Civil Procedure 60(b)(2)—as a request for relief based on newly
discovered evidence—and denied it as untimely because she had not filed it within a
year of entry of judgment. See FED. R. CIV. P. 60(c). Burton next sought reconsideration,
which the court also denied, warning her that it would not consider any additional
motions on the issue.

       Burton nevertheless moved again to reopen the case, reiterating her belief that
the defendants had withheld documents improperly. Their misconduct, she now
asserted, amounted to a “fraud on the court” under Rule 60(b)(3). Unlike other
provisions under Rule 60(b), this provision sets no time limit on a court’s power to set
aside a judgment. The court denied this motion too, however, pointing out that she was
“raising the same issue yet again” and that in any event, the doctrine would not apply
because it covers only extraordinary circumstances such as corruption of the judicial
process—far from the civil discovery violations alleged here.

        On appeal, Burton challenges this ruling and maintains that defendants
committed fraud on the court by withholding evidence in bad faith. The three cases she
cites in support, however, are all inapposite. See Matter of Met-L-Wood Corp., 861 F.2d
1012, 1019 (7th Cir. 1988) (noting only that ex parte contact by a judge is not fraud on
the court); Domanus v. Lewicki, 742 F.3d 290, 302 (7th Cir. 2014) (concluding that
“mosaic” of discovery abuses warranted grant of default judgment but not mentioning
“fraud on the court”); Oliver v. Gramley, 200 F.3d 465, 466 (7th Cir. 1999) (not
mentioning discovery violations). As the defendants note, we previously have upheld a
district court’s decision to “reasonably dr[a]w a line between an apparent discovery
violation and fraud [on the court].” Wickens v. Shell Oil Co., 620 F.3d 747, 759 (7th Cir.
2010); see also Kennedy v. Schneider Elec., 893 F.3d 414, 419 (7th Cir. 2018) (discovery
No. 20-1579                                                                           Page 3

violations do not corrupt the judicial process itself). The district court here acted well
within its discretion by concluding that the alleged violations did not cross that line.

       We have considered Burton’s other contentions and none has merit.

                                                                                 AFFIRMED